Per Curiam:

Stipulations made by attorneys in actions are held to be binding, without any regard to the question of consideration. Therefore, the agreement in this case, that execution should not be issued until six months after the recovery of judgment, was a valid extension of the time within which the debt could be collected. There could be no question on this point, for the stay of execution was made a part of the judgment itself.
It is a familiar doctrine that any valid extension of time, given by the creditor to the principal debtor, releases the sureties. We do not mean by this that the ordinary extensions of time in actions, or the putting a case over from one term to another, would discharge such sureties as the defendants are. But the agreement to delay execution is a very different matter. It extends the time of payment, which would otherwise be fixed by the judgment. It prevents the sureties, if they should pay the debt, from immediately enforcing the judgment obtained by the creditor, and to which they might be entitled by subrogation.
This is not a question of good faith or bad faith on the part of the creditor. It is merely the application of a rule of law, well settled and necessary for the protection of all sureties.
The judgment of the County Court and of the justices’ court must be reversed, with costs.
Present — LearNed, P. J., Bocees and BoardmaN, JJ.
Judgment reversed, with costs.